Name: Commission Regulation (EC) No 764/2002 of 3 May 2002 correcting Regulation (EC) No 678/2002 fixing export refunds on fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  trade policy
 Date Published: nan

 Avis juridique important|32002R0764Commission Regulation (EC) No 764/2002 of 3 May 2002 correcting Regulation (EC) No 678/2002 fixing export refunds on fruit and vegetables Official Journal L 117 , 04/05/2002 P. 0005 - 0005Commission Regulation (EC) No 764/2002of 3 May 2002correcting Regulation (EC) No 678/2002 fixing export refunds on fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Regulation (EC) No 545/2002(2), and in particular Article 35(11) thereof,Whereas:(1) Commission Regulation (EC) No 1961/2001(3) lays down detailed rules on export refunds on fruit and vegetables.(2) Commission Regulation (EC) No 678/2002(4) fixes export refunds on fruit and vegetables.(3) An error has been discovered in the Annex to the latter Regulation. The Regulation in question should therefore be corrected.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 678/2002 is corrected as follows:1. in the column "Product code", the code " 0805 30 10 91/00 " is replaced by the code " 0805 50 10 91/00 ";2. in the column "Destination", in the line corresponding to product codes " 0808 10 20 91/00, 0808 10 50 91/00 and 0808 10 90 91/00 ", the destination codes "F04 and F09" are replaced by the code "F09".Article 2This Regulation shall enter into force on 8 May 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 May 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 84, 28.3.2002, p. 1.(3) OJ L 268, 9.10.2001, p. 8.(4) OJ L 104, 20.4.2002, p. 3.